DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10349941 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a surgical stapler having a plurality of cartridges that form a barrel and having a staple with one leg longer/different length than the other with the with a backspan is V-shaped and/or a staple having longer leg being bent toward the shorter leg with a V-shaped backspan. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-6 and 18-21 is/are rejected under 35 U.S.C. 103 as obvious over Hopkins et al. (US 20140263570 A1) in view of Penna (US 20130240595 A1) and further in view of Williams et al. (US 20120193398 A1).
Regarding claims 2-3, 6, 18, and 21, Hopkins et al. discloses a surgical stapling device (10) comprising; a housing (12 or 50); a staple cartridge (52, figs. 1 and 9) supporting a plurality of staples (54, figs. 31-47, 62-63, and 68), and an anvil (48) moveably coupled to the housing, the anvil being movable in relation to the staple cartridge between an open position and a clamped position [0101];
the plurality of surgical staples (54) comprising: a backspan (158); a first leg (154) having a first length extending from one end of the backspan; 
a second leg (156) having a second length extending from the other end of the backspan, the first length being greater than the second length ([0112]); 
and wherein when the surgical staple is formed, the first leg is formed towards the second leg which remains unformed to define a D-shaped configuration ([0114-0120, 0129-0130, 0136-0138], figs. 31-46, 62-63, and 68).
Hopkins et al. fails to disclose the first and second legs are positioned within a common plane and the backspan has a central portion offset from the common plane and the backspan is V-shaped.
Penna teaches a stapler (10) with anvil/cartridge (20/18) having a staple (120/220) with first and second legs (126) positioned within a 
Williams et al. also teaches having a staple (24/324) with first and second legs (336, fig. 16) are positioned within a common plane and the backspan has a central portion (32 figs. 7 and 16) offset from the common plane ([0063-0065], fig. 16); the legs can have different lengths to achieve different compressive forces ([0063]).  Williams et al. also teaches having different lengths of legs among a plurality of staples [0063] to achieve different compressive forces and teaches wherein having the plurality of staples (224/324) when formed has a D-shaped configuration and the backspan (332) is V-shaped ([0057-0065], figs. 13-16).
Williams et al. states:  “the staple legs 236a, 236b may have different lengths to achieve the aforementioned compressive spaces. Those skilled in the art will appreciate the various lengths of the staple legs 236a, 236b that will be needed to achieve a specific compressive space when the staples 224a and 224b are formed” [0063]…backspan 332 having a generally angled configuration to facilitate crimping the staples 324 beyond the backspan 332 [0065]…staples can have more than one bend in the backspan, or a curved backspan that is irregular (i.e., having more than one radius), in any of the embodiments disclosed herein” [0066]
Given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the first and second legs are positioned within a common plane and the backspan has a central portion offset from the common plane with the backspan being V-shaped for a more secure fastening of the staple, more compressive area/increase area stapled, and/or to help aid in bending the staple as taught by Penna and Williams et al.
Regarding claims 4 and 19, Hopkins et al. teaches having different lengths of legs among a plurality of staples and is between 2 and 10 times greater than the second length (ratio ½, [0113], figs. 32-46, 62-63, and 68). Williams et al. also teaches having different lengths of legs among a plurality of staples [0063] to achieve different compressive forces (224/324, [0057-0065], figs. 13-16).
Regarding claims 5 and 20, Hopkins et al. teaches having different lengths of legs among a plurality of staples between 2 and 10 times greater than the second length (ratio ½, [0113], figs. 32-46, 62-63, and 68) but fails 
Given the suggestion of Williams et al. to have a staple with the lengths being different first length between 2 and 10 times greater than the second length for different compressive forces and having the plurality of staples when formed have a D-shaped configuration, a person of ordinary skill in the art given the suggestion and teachings of Hopkins et al. of having different lengths to modify Hopkins et al. staple to have the first length be between 4 and 8 times greater than the second length for having different compressive forces as also suggested and taught by Williams et al. and since it has been held a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).  Further a desired range such as the length ratio would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233.  

Potential Allowable Subject Matter
Claims 8-17 would be allowable if a Terminal Disclaimer for US 10349941 B2 is filed.  As potential allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical stapling device comprising all the structural and functional limitations and further comprising an anvil, plurality of cartridges coupled together to form a barrel, the barrel being rotatably supported within the housing, each of the cartridges defining a plurality of staple pockets and supporting a plurality of staples; a drive shaft extending through the housing and through a cartridge; and a pusher operatively connected to the drive shaft, the pusher being configured to translate through a cartridge to eject the staples from 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 and 18-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EUTENEUER US 20130153628 A1 - length of staple legs/arms adjustable as desired ([0055], figs. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731